DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a shadow mask fabrication method comprising: depositing a chrome etch mask layer on a substrate, the substrate including a silicon handle wafer, a buried oxide layer, a single crystal silicon layer, and a backside oxide layer; forming a patterned mask layer on the chrome etch mask layer; etching, through the patterned mask layer, the chrome etch mask layer; etching the pattern of the patterned chrome etch mask layer into the single crystal silicon layer; and thereafter, patterning the backside oxide layer and etching the silicon handle wafer using the patterned backside oxide layer as a mask; then removing the buried oxide layer; and removing remaining portions of the patterned chrome etch mask layer and the patterned mask layer.  The closest prior art is that of Morimoto (US 2006/0124581).  However, for reasons clearly set forth in applicant’s remarks of March 17, 2022 (see pages 7-11), Morimoto does not teach or make obvious the method of claim 1 as presently amended.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716